Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 1 of 15 PageID #: 110



                                                                           filed
                                Jean Dufort Baptichon               us district court en n, v
                               188 N Long Beach Avenue                    Jill 9 fl o
                               Freeport, New York 11520            *      ^ ^ ° ^020 ^
                                    718-751-5488
                                                                   BROOKLYN OFFICE
                                              July 13, 2020


United States District Judge
Pamela K. Chen
225 Cadman Plaza East
Brooklyn, New York 11201

                                              RE: 20-CV-2400(PKC)(LB)
                                               Memorandum and Order


Dear Judge Chen:

       Today, I received your troubling Memorandum and Order erroneously
dismissing my pro se action against the United States Department ofEducation on
the alleged basis that by "letter of June 1,2020 the Deputy Clerk of Court
informed Plaintiff that his submission was deficient as he failed to pay the filing
fee or submit an application for in forma pauperis("IFP")relief;" that "plaintiff
was provided with an IFP form and instructed that, in order to proceed, he was
required to cure the deficiency within 14 days or his case may be dismissed.(Id).
No such letter was sent to me; that "[T]o date Plaintiff has not returned the IFP
form or responded in any way."

       Judge, please, know that No such letter of June 1, 2020 was sent to me by
the Deputy Clerk of Court and Plaintiff was not informed that his submission was
deficient and Plaintiff did not fail to pay the filing fee or to submit his application
for in forma pauperis("IFP)" relief. Plaintiff was not provide with an IFP form and
was not instructed, in order to proceed, he was required to cure the deficiency
within 14 days or his case may be dismissed because Plaintiff submitted his
application for in forma pauperis together with his summons and complaint and
application for permission for electronic case filing,(see copy ofin forma pauperis
application attached hereto as proofoffiling), see also copies of application for the
Court to request counsel that was also submitted with complaint. Lastly,(see 4
page- documents entitled "NOTICE,""NOTICE, Consent, And Reference Of A
Civil Action To a Magistrate Judge," and "Obtaining Documents Filed in Your
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 2 of 15 PageID #: 111
                                                                                    A




Case by computer instead of Mail," and Pro Se Registration and Consent for
Electronic Service of Orders and Notices Issued by the Court in Civil Cases."

     Clearly, Judge the Court has made an error, which affects me materially.
Hence Judge,I respectfully request that you reconsider the erroneous dismissal of
my case that was properly filed in good faith. Thank you Judge.

                                                  Respectfully submitted

                                                              ■I


                                                  Jean Dufopt Baptichon
                                                  Pro Se
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 3 of 15 PageID #: 112

     Case l:20-cv-02400-PKC-LB Document 5 Filed 06/01/20 Page 1 of 2 PagelD #. 102
                                         UNITED STATES DISTRICT COURT
                                                    FOR THE

                                         EASTERN DISTRICT OF NEW YORK
                                                                          Theodore Roosevelt Federal Courthouse
                                                                              Emanuel Cellar Federal Courthouse
                                                                                              225 Cadman Pla:a East
Brenna B. tVlahoney                                                                              Brooklyn, NY 11201
                                                                                                     (718)613-2270
 Chief Deputy and Counsel to the Clerk

Carol McMahon
                                                                            Alfonse D'Amato Federal Courthouse
                                                                                                    100 Federal Plaza
Chief Deputy                                                                                   Central Isllp, NY 11722
                                                                                                      (531)712-6030



                                                   NOTICE

                In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule
      73,1, the parties are notified that /fail parties consent a United States magistrate judge of
      this court Is available to conduct all proceedings in this civil action (Including a jury or nonjury
      trial) and to order the entry of a final judgment. You may consent to the magistrate judge who
       has been assigned to this case or to a new magistrate judge selected at random. Attached is a
       blank copy of the consent form that should be signed and filed electronically only if all parties
       wish to consent and it is signed by all parties. A consent form may also be accessed at the
       following link; http://vww.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf
                You may withhold your consent without adverse substantive consequences.
                 Do NOT return or file the consent unless all parties have signed the consent.
   Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 4 of 15 PageID #: 113

         Case l:20-cv-02400-PKC-LB Document 5 Filed 06/01/20 Page 2 of 2 PagelD #: 103
AO 85(Rev. EDNY 8/3/2012)Notice, Consent,and Reference of a Civil Action to a Magistrate Judge


                                      United States District Court
                                                                       for the

                                              EASTERN DISTRICT OF NEW YORK

                                                                           )
                               Plaintiff                                   )
                                  V.                                       )      Civil Action No.
                                                                           )
                              Defendant                                    )



           NOTICE,CONSENT,AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice ofa magistratejudge's availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entiy ofa finaljudgment. Thejudgment may
then be appealed directly to the United States court of appeals like any other judgment ofthis court. A magistrate judge may
exercise this authority only if all parties voluntarily consent. You may consent to the magistrate judge assigned to this case or
to a new magistratejudge selected at random.

        You may consentto have your case referred to a magistratejudge,or you may withhold your consent without adverse
substantive consequences. The name ofany party withholding consent will not be revealed to anyjudge who may otherwise
be involved with your case.


       Consent to a magistratejudge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry offinal judgment, and all post-trial proceedings.
Select one: The parties consent to            the magistratejudge who is assigned to this case
                                              a new magistratejudge selected at random.
             Parties'printed names                                 Signatures ofparties or attorneys                          Dates




             In orderTor the Consent to be valid, all parties must sign this fomi and agree to the selection ofthe magistrate judge.
                                                                 Reference Order


        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C.§ 636(c)and Fed. R. Civ.P.73.



Date:
                                                                                                 District Judge's signature



                                                                                                  Printed name and title


Note: Do not return the form to the Clerk of Court or file it on ECF unless all parties have consented to the exeicise of
      jurisdiction by a United States Magistrate Judge. Do not return this form to a Judge.
          Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 5 of 15 PageID #: 114




 Starting August 12/2013,If you afe npf ihcafcet-ateds;<|g                                                                                                B/Vt^




 documents in your easels) by computer instead
!-6f'mall/'\bU/mdsi(^                                                       -I                    ;r'-;v:v,..                  ■
   ...     "/ . 'i.-c■■ .■ :                                                                                                       i
         :ii^!id:aimai
         regulaifeiacceSs^pla rnmh'dt^ife
• :^- '^'^^rp.Piilar:=iirihp  com|JU||if                                                                       i'


 ■ viytini^Ha^MlHl!iA6bsite at ;nti.ps;//M^ww.paeeivgoVi;i®^^
                          '""•'' ' •••   ,'..■ ■•"■■ ' ■ ' .'' ■''.■■ •': • "ify--'-■ ■ ' ' . ■ '--•'•I ?>/."■' •',   V' ' '           ."/a   .''   si'



          )mp[^'^0fr(i^e:]^&^itd0}n'qt^
          7se^;forrn'VyHic|||si;|^ij|]tflefai':dp)W
 > httRs://www.n^aAjsCQUrtsi;a6v/fornis/all-forms/p^se''^^^

 USDC-Pro Se Office                                ;             USOC-Pro Se Office
 225 Cadman Plaza East .                    OR                   100 Federal Plaza
 Brooklyn, New York 1120                          / ' ; Central Islip, NV11722

 NOTE:
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 6 of 15 PageID #: 115
                                                                                                               %



                           united STATES DISTRICT COURT
                           eastern DISTRICT OF NEW YORK

              Instructions for Pro
                     of Orders  andSeNotices
                                      Registrafion
                                             Issuedand Consent
                                                   by the Courtfor Electronic
                                                                in Civii CasesService


 It is now possible for you to receive electronic notification ofcourt issued filings in your civil case(s).
 What does electronic notification mean?


 appeal instructions in paper form by mail.
 Instead, you mU be s_ent notices ofelectromc^
  benotice,
       fiomyouWo^"
               wifi be Permitted one
                                                                                  h^erlinited'document
                                                         documentto avoid future diarges.The one 'liree
  number,at which time you should prin                 ^               After the"free look" is used or
  look' wiU expire in 15 days from the date                 pfrU n>ubUc Access to Court Electronic
  expired,the document can be accessed by                       j strongly recommend that you establish a

  download documents at any time for a nominal fee.
  Because yon WiU be recervingcourt-issuoddra^
   vaUd email address and regularly check your email.
   ElectronicservicedoesMaUowyoutofilod^-ts^d^^
   serve documents by e-mail to the                      ^^         d,e opposing party. Althou^ you wiU

   paper copy.

   To be eligible you must:
   (1)not be incarcerated;
   (2)have a valid email address; and
   (3)have regular access to a computer.
    It is higbly recommended ttiat you establish a
    Electric notification is not avaUable in social secunty or immigration cases

                    Co^^^e form is available on the Court's website:
     www.nved.iiscomts gov/foriti3t°"-*'"'^''^"rose forms


                                                                                                   8/2013
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 7 of 15 PageID #: 116


                                   UJNITEU «TAii<:s msxm
                                  KAsiEKJN mSimcr

                 Pro Se Registration and Consent for Electronic Service of Orders and Notices .
                                         ■ issued b;^.thf Coiu*t in Ci^ Case

    Please register me to receive,sendee of.documents and noticjes ofelectronic filings to niy e-mail
    access via the Court's electronic filing system (ECF). By re^stermg for electronic service,I affirm .
    liiat:^ . ..         . ■
•        I understand that I waive my right to receive service of court issued documents by fir^ class mail
    • • ■ and that'I will no-longer receive paper copies ofcourt issued documents su^ as notices, decisions,
          opinions, memoranda & orders, orders,judgments and appeal instructions.
                           ■ .                                                        Initl^ here .' •.
•         Iimderstand that Twill be sent notices ofelectronic-filing via.e-mail and iipon receipt of a notice,!
. „ . . will be permitted one "tree'look" at the docuident by clicldng on the hyperfinked document •'
      . 'number,- at which timei,shouId print or saye.the dpcurnent to avoid future .charges..The.one.*firee
          look' will esgpire.in 15 days from the date the notice-was sent. Afterfhe *'fi:ee look"^ used or
.     • e^ired,.the document-can be accessed by me throu^PACER(l^blic Access to Court Electronic
     - Rjecords)-.^d 1 may-be'charged to view the document.
                             ;                                                                       "hiitial'here    ♦            - -
     .' JL'undiM'Stand thflt it is strongly-rec^mmehded thatI esteblish a'PACER accotmt by\dating'the; .- ■
        • PACER website atwww.pacerlgov, which account will allow me^to.view,.print, aiid'dow^oad
    • , .documents at anytime tor.a nominal:tee. • • • ■
                                         ••                           •• •       . ..' . .             MtialhCTe -. .■             • ;
         • !"iie'.email addresS I provided belowis .valid and 1 imcterstand 1 am r.e.q)onsible tor.checking it <ai a
        " regular basis, I "will promptly notify.'the Court if teere is any ch^ge in my personal data, siteh as
        '-.name, address, or e-mail address;
             ^          .. -! .                     ,.       •   •     • •          - '•   .'   ■      Initial here            .     .
         I understand that electronic service does not allow me to file documents electronically and-does'
         not mean that I can serve documents by e-m^l td' the opposing party. I must-contmue to. file ^1
         ieonniiuhications rejgarding my case in paper copy with the'Couit and serve the opposing party. •

                                                                                                       Initial here
         I uhderstend that I must file a consent in each case in Which I-'wteh to re'ceiyie electronic service -
         and that electronic service is not available in Social Security or Iriimigration cases or tbr
         incarcerated litigants.
                                     *        ..     •   •       .     . .   .                  ..     Initial here


Date:                        ^             ^        ..Signatur.e:-.

Case No:                                             Print Pull Name:

Telephone No.:                                       Email Address: _

Home Address:


Renim form to:            U.S.D.C., E.D.N.Y. - Pro Se Dept.
                   225 Cadman Plaza East       or    100 Federal Plaza
                   Brooklyn, NY 11201                Central Islip, NY 11722                                              8'20i3
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 8 of 15 PageID #: 117




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 JEAN DUFORT BAPTICHON,

                                                           MITMORANPtTM & ORDER
               -against-                                      20-CV-2400(PKC)(LB)
 UNITED STATES DEPARTMENT OF
 EDUCATION,

                           Defendant.


 PAMELA K.CHEN,United States District Judge;
         On May 26, 2020, Plaintiff filed the instant pro se action, asserting various tort claims
  under the Federal Tort Claims Act in relation to his student loan and Defendant's withholding of
  tax refunds that were due to him. (See genera/fy Complaint,Dkt. I.) By letter dated June 1,2020,
  the Deputy Clerk ofCourt informed Plaintiffthat his submission was deficient as he failed to pay
  the filing fee or submit an application for informa pauperis("IFP")relief. (See Dkt.6.) Plaintiff
  was provided with an IFP form and instructed that, in order to proceed,he was required to cure the
   deficiency within 14 days or his case may be dismissed. {Id.)
          To date. Plaintiff has not returned the IFP form or responded in any way. In light ofthe
   C0VID-I9 pandemic and Plaintiffspro so status,the Court has allowed Plaintiff additional time
   to respond. However,more than 30 days have elapsed. Plaintiff is a fiequentpro se litigant who
   is familiar with the filing requirements offederal district courts. See, e.g.,Baptichon v. Michigan,
   No. 18-CV-2770(PKC)(LB)(E.D.N.Y. May 16,2018); Baptichon v. United States, No.08-CV-
   2372(NOG)(LB)(E.D.N.Y. June 20,2008); Baptichon v. Prevete,No.07-CV-358(NGG)(LB)
   (E.D.N.Y.Nov. 15,2007); Baptichon v. Nevada State Bank,304 F. Supp.2d 451,453(E.D.N.Y.
   2004), aff-d, 125 F. App'x 374(2d Cir. 2005). According to Public Access to Court Electronic
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 9 of 15 PageID #: 118




   Records("PACER"),the repositoiy offederal appellate, district and bankruptcy case and docket
   information of which the Court takesjudicial notice. Plaintiff has initiated ten additional actions
   in federal district courts. Moreover, the Court is confident that Plaintiffs address listed is the
  correct address, because Plaintiff has used the same address to correspond with the Court since
  2007. See Baptichon v. Prevete, No. 07-CV-358(NGG)(LB)(E.D.N.Y. filed Jan. 25, 2007).
  Therefore, the Court declines to extend the time for Plaintiff to comply with the filing
  requirements.

         Accordingly, the action is dismissed without prejudice for failure to pay the filing fee or
  provide a completed IFP application. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that
  any appeal from this Order would not be taken in good faith and therefore informapauperis status
  is denied for purpose ofan appeal. Coppedge v. United States,369 U.S.438,444-45(1962). The
  Clerk of Court is respectfully directed to enterjudgment and close this case.


                                                      SO ORDERED.


                                                      /s/Pamela K. Chen
                                                      Pamela K. Chen
                                                       United States District Judge
  Dated; July 8,2020
         Brooklyn, N^w York
Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 10 of 15 PageID #: 119




                                       U.S. District Court


                                  Eastern District of New York


   Notice of Electronic Filing

   The following transaction was entered on 7/8/2020 at 2:33 PM EDT and filed on 7/8/2020
   Case Name:           Baptichon v. United States Department ofEducation
   Case Number:        1:20-cv-02400-PKC-LB
   FUer:
   Document Number:7


   Docket Text:
   ORDER: For the reasons stated In the attached Memorandum and Order, the
   action Is dismissed without prejudice for failure to pay the filing fee or provide a
   completed in forma pauperis application. The Court certifies pursuant to 28
   U.S.C.§ 1915(a)(3)that any appeal from this Order would not be taken In good
   faith and therefore In forma pauperis status Is denied for purpose of an appeal.
   Coppedge v. United States, 369 U.S. 438,444-45(1962). The Clerk of Court Is
   respectfully directed to enter judgment and close this case. Ordered by Judge
   Pamela K. Chen on 7/8/2020.(Shi, Yl QIng)


   l:20-cv-02400-PKC-LB Notice has been electronically mailed to:

   l:20-cv-02400-PKC-LB Notice will not be electronically mailed to:

   Jean Dufort Baptichon
   188 N.Long Beach Avenue
   Freeport, NY 11520
     Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 11 of 15 PageID #: 120

rev. 7/08
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     -X
Dufort J. Baptichon
                                                               REQUEST TO PROCEED
                                                               IN FORMA PAUPERIS
                                                               IN SUPPORT OF THE
                                  Plaintiff,                   APPLICATION FOR THE COURT TO
                                                               REQUEST COUNSEL
           -against-
The Department of Education, Any unnamed                               cv                (    )
Parties, et al.                                      □
                                     Defendant(s).
                                                     -X




J Dufort J. Baptichon                                    (print or type your name) am the plaintiff/defendant
in the above-entitled case and I hereby request to proceed in forma pauperis and without being required to
prepay fees or costs or give security. I state that because of my poverty I am unable to pay the costs of
said proceeding or give security therefor, and that I believe I am entitled to redress.

1.          If you are presently employed, give the name and address of your employer and state the amount
            of earnings per month.
            I am presently self-employed as an independent EDO cle
            with the Law Office of Harley S. Eastman, Esq.
2.          If you are not presently employed, state the date you were last employed and your earnings per
            month at that time. You must answer this question even if you are incarcerated.
            N/A



            Have you received, within the past twelve months, any money from any source? If so, name the
            source and the amount of money you received.
            No

            a) Are you receiving any public benefits?                 [zino nYes, $_
            b) Do you receive any income from any other source?       [/Ino I Iyes, $_



rev. 7/08
     Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 12 of 15 PageID #: 121



4.      Do you have any money,including money in a checking or savings account? If so, how much?
            I have $228..91 in my savings account and $231.90 in m>

5.      Do you own any apartment, house or building, stocks, bonds, notes, automobiles or other valuable
        property? Ifthe answer is yes, describe the property and state its approximate value.
                          272,000 sppraxiRutty tor my wrtto't orw>tomly houM In Fr»«po(1. ftow York and % approxfemtaly $340,000 tor htr housa undtr my nsma In Hamptletd. Now York. ptM two automobUas valued tpproxknaltly $15,000.

       I ko [/lYes.$

6.      Do you pay for rent or for a mortgage? If so, how much each month?

       IZIno Qes $ ^.985.00 mortgage approximately paid by my wife,
7.      List the person(s) that you pay money to support and the amount you pay each month.
            N/A/



8.      State any special circumstances which the Court should consider.
            My personal income is below poverty level (see my 1099 for
        the year 2019 annexed hereto). I am studying on my own
        the New York State Bar exam.

I understand that the Court may dismiss this case ifI give a false answer to any question in this
declaration.


I understand that ifthe Court grants this application in a complaint against the Commissioner of Social
Security, the pro bono attorney, if successful, has the statutory right to request that the Court award a fee
of up to 25% ofthe accrued Social Security or Supplemental Security Income Benefits. S^ 42 U.S.C. §
406.


I declare under penalty of perjury that the foregoing is true and correct.



Dated May 15, 2020
                                                                                              Signature


rev. 7/08
     Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 13 of 15 PageID #: 122

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  -X
Dufort J. Baptichon


                               Plaintiff,                       APPLICATION FOR THE COURT TO
                                                                REQUEST COUNSEL
                 -against-
The Department of Education, Any                                                      (     )
I JnnamfiH Partifts fit al                       E3
                               Defendant(s).
                                                      X


1.      Name ofapplicant
                             Dufort J. Baptichon
2.      Explain why you feel you need a lawyer in this case.(Use additional paper if necessary.)
         I feel that I need a lawyer In this case because in this protracted
         litigation a lawyer will represent and Protect my legal and
         constitutional rights better than 1 can by myself, even if I was licensed.

3.      Explain what steps you have taken to find an attorney and with what results. (Use additional paper
        if necessary.)


         I have not taken any step to find an attorney because I can
         not afford to hire one at this time.

4.      If you need a lawyer who speaks in a language other than English, state what language you speak:

         N/A


5.      I understand that ifa lawyer volunteers to represent me and my lawyer learns that I can afford to pay
        for a lawyer,the lawyer may give this information to the Court. I understand that ifthe Court grants
        this application in a complaint against the Commissioner of Social Security, the pro bono attorney,
        ifsuccessful, has the statutory right to request that the Court award a fee ofup to 25% ofthe accrued
        Social Security or Supplemental Security Income Benefits. S^42 U.S.C. § 406.

6.      I understand that ifmy answers on my Request to Proceed In Forma Pauperis are false, my case may
        be dismissed.


7.      I declare under penalty of perjury that the forgoing is true and correct.

Dated May 15, 2020
                                                          Signature
     Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 14 of 15 PageID #: 123



1
                               IN THE UNITED STATES DISTRICT COURT
                              FORTHE EASTERN DISCTRICT OF NEW YORK
2

      Mr. Jean Dufort Baptichon,
3
                                                            Case No.:
                       Plaintiff(s),
4                                                              MOTION FOR PERMISSION
             vs.                                               FOR ELECTRONIC CASE
5
                                                               FILING
      The United States Department ofEducation,
6
                                                               Judge
7
      Unnamed Parties, et.al

8
                     Defendant(s)

9
              As the {PlaintiffPro se) Dufort J. Baptichon in the above-captioned matter, I respectfully
10
      ask the Court for permission to participate in electronic case filing ("e-filing")in this case. I hereby
11

      affirm that:
12

              1.1 have reviewed the requirements for e-filing and agree to abide by them.
13

              2.1 understand that once I register for e-filing, I will receive notices and documents only by
14

                email in this case and not by regular mail.
15

              3.1 have regular access to the technical requirements necessary to e-file successfully:
16

                A computer with internet access; An email account on a daily basis to receive notifications
17


                from the Court and notices from the e-filing system. A scanner to convert documents that
18



19
                are only in paper format into electronic files; A printer or copier to create required paper

20
                copies such as chambers copies; A word-processing program to create documents; and A

21
                pdf reader and a pdf writer to convert word processing documents into pdfformat,the only

22              electronic format in which documents can be e-filed.


23    Dated: May 15, 2020
                                                               Dufort J. Bapticnon/ Plaintiff Pro Se
24                                                             188 N Long Beach Avenue
                                                               Freeport, New York 11520
25                                                             718-751-5488



                                                          16
                Case 1:20-cv-02400-PKC-LB Document 9 Filed 07/28/20 Page 15 of 15 PageID #: 124
j'tan Dufort Baptichon                                 '               . -r-r.vuTH'fvvv-**-*"                    V.
1S8 N Long Beach Avenue
Frecport, New York 11520


                                                            Y^^feres

        7050 OD-^D DQQi 3377
    ■
                                                      9m-
                                                                                    11201        $4.40
                                                                                                f^a304Mll376^Q
             CERTIFlEDMJifr''^ ^'

                                             United States District Judge
                                             Pamela K. Chen
        7050 DD^D DOOl 3377 SlSfl            225 Cadman Plaza East
                                             Brooklyn, New York 11201



                                      i i2D i -- i 33293

\
